Case: 19-50924     Document: 00516461711          Page: 1    Date Filed: 09/07/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                   No. 19-50924                     September 7, 2022
                                                                      Lyle W. Cayce
                                                                           Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Craig Allen Timpson,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:18-CR-260-3


   Before Stewart, Dennis, and Higginson, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant Craig Allen Timpson appeals certain written
   conditions of his supervised release, arguing that the written judgment
   should be amended to match the orally pronounced judgment. See United
   States v. Diggles, 957 F.3d 551, 556–57 (5th Cir. 2020) (en banc). For the




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-50924      Document: 00516461711           Page: 2   Date Filed: 09/07/2022




                                     No. 19-50924


   following reasons, we AFFIRM in part and VACATE and REMAND in
   part.
                     I. Facts & Procedural History
           Timpson pleaded guilty to conspiracy to distribute and possess with
   intent to distribute 50 grams or more of actual methamphetamine. The plea
   agreement contained an appeal waiver provision in which Timpson generally
   agreed to waive his right to appeal or seek collateral review of his conviction
   and sentence, except for collateral review of claims involving ineffective
   assistance of counsel or prosecutorial misconduct of a constitutional
   dimension.
           The Presentence Investigation Report (“PSR”) calculated a
   guidelines sentencing range of 262 to 327 months of imprisonment. It also
   recommended imposing “the mandatory and standard conditions of
   supervision adopted by the Court” as well as a special search condition. The
   district court adopted the PSR without change. Timpson was sentenced
   within the guidelines range to 300 months of imprisonment and five years of
   supervised release. The district court imposed “[t]he standard and
   mandatory conditions of supervision” and “the search condition of the
   Western District of Texas.” It also imposed a condition for substance abuse
   treatment “should the experts believe that be necessary.” Timpson timely
   appealed.
                          II. Standard of Review
           A defendant’s constitutional right to be present at sentencing requires
   the district court to pronounce his sentence orally. Diggles, 957 F.3d at 557.
   Any discretionary condition of supervised release that 18 U.S.C. § 3583(d)
   does not require must be pronounced at sentencing. See id. at 559. “If the
   written judgment broadens the restrictions or requirements of supervised
   release from an oral pronouncement, a conflict exists.” United States v.




                                          2
Case: 19-50924      Document: 00516461711           Page: 3    Date Filed: 09/07/2022




                                     No. 19-50924


   Mireles, 471 F.3d 551, 558 (5th Cir. 2006). “Where there is an actual conflict
   between the district court’s oral pronouncement of sentence and the written
   judgment, the oral pronouncement controls.” Id. at 557.
          When the defendant challenges conditions of supervised release
   included in the written judgment for the first time on appeal, “the standard
   of review depends on whether he had an opportunity to object before the
   district court.” United States v. Grogan, 977 F.3d 348, 352 (5th Cir. 2020). If
   the defendant had an opportunity to object but failed to do so, plain error
   review applies. Id. To show plain error, the defendant must show (1) an error
   (2) that is clear or obvious and (3) that affected his substantial rights. See
   Puckett v. United States, 556 U.S. 129, 135 (2009). If he makes that showing,
   this court has the discretion to correct the error but only if it “‘seriously
   affect[s] the fairness, integrity or public reputation of judicial proceedings.’”
   Id. (quoting United States v. Olano, 507 U.S. 725, 763 (1993)).
                                III. Discussion
          Timpson argues that the district court erred by imposing discretionary
   conditions of supervised release about which he had no prior notice and that
   were not pronounced at sentencing. He asserts that the written judgment
   imposed 28 conditions of supervised release, but only seven of those
   conditions were mandatory under § 3583(d) and only one condition was
   listed in the PSR. Because the remaining 20 conditions were not orally
   pronounced, Timpson argues that he did not receive proper notice of them.
   Although he acknowledges that a standing order in the Western District of
   Texas lists these conditions, he asserts that the district court did not refer to
   or adopt any standing order at sentencing and failed to confirm his review or
   knowledge of any such list of recommended conditions. Moreover, Timpson
   argues that even if he was aware of the standing orders, the substance abuse
   treatment condition “has not been adopted by the district.” He contends




                                           3
Case: 19-50924         Document: 00516461711               Page: 4       Date Filed: 09/07/2022




                                           No. 19-50924


   that his right to be present at sentencing was violated and that the judgment
   must be corrected to excise the conditions that were not pronounced. 1
           A. Mandatory, standard, and special search conditions
           The PSR recommended that the district court impose “the
   mandatory and standard conditions of supervision adopted by the Court”
   and a special search condition. Timpson did not object to those
   recommendations. The district court confirmed that Timpson had reviewed
   the PSR, and it then adopted the PSR. At sentencing, the district court stated
   that it was imposing “[t]he standard and mandatory conditions of
   supervision,” as well as “the search condition of the Western District of
   Texas.” The Western District of Texas has a standing order listing all of the
   “mandatory” and “standard” conditions of supervised release included in
   the written judgment. 2 A different standing order of the Western District
   includes the search condition as an optional special condition. 3 Because the
   district court informed Timpson that it was imposing these mandatory and



           1
             Timpson also argues that the appeal waiver in his plea agreement does not bar
   review of his challenge to the conditions of his supervised release. He asserts that the
   government has expressed its intent to enforce the waiver in this case. But the government
   did not invoke the waiver as a bar to his claim in its appellate brief. Accordingly, the waiver
   provision does not bar this appeal. See United States v. Story, 439 F.3d 226, 231 (5th Cir.
   2006) (“In the absence of the government’s objection to [a defendant’s] appeal based on
   his appeal waiver, the waiver is not binding because the government has waived the
   issue.”).
           2
             United States District Court for the Western District of Texas, Conditions of
   Probation    and      Supervised    Release,    (Amended       Nov.      28,     2016)
   https://www.txwd.uscourts.gov/judges-information/standing-orders/ (select “District
   Standing Orders,” then “Conditions of Probation and Supervised Release.pdf”).
           3
             United States District Court for the Western District of Texas, Conditions of
   Supervision – Special        Conditions,        https://www.txwd.uscourts.gov/judges-
   information/standing-orders/ (select “District Standing Orders,” then “Conditions of
   Supervision - Special Conditions - Franklin Compliant.pdf”).




                                                 4
Case: 19-50924      Document: 00516461711           Page: 5   Date Filed: 09/07/2022




                                     No. 19-50924


   standard conditions, “he had notice and an opportunity to object (or, at a
   minimum, to ask for more specificity about the conditions).” United States v.
   Martinez, 15 F.4th 1179, 1181 (5th Cir. 2021). Timpson failed to object, so his
   challenge to these conditions is subject to plain error review. See id.
          The written judgment orders Timpson to “comply with the
   mandatory, standard and if applicable, the special conditions that have been
   adopted by this Court” while on supervised release. It then lists nine
   “mandatory” conditions and 17 “standard” conditions. Because the
   judgment contains discretionary conditions that are not required under §
   3583(d), oral pronouncement of those conditions was required. See Diggles,
   957 F.3d at 556–59. The district court was not required to orally pronounce
   any of the “mandatory” conditions listed in the judgment that are found in
   § 3583(d). See id at 559.
          As noted, the “mandatory” and “standard” conditions in Timpson’s
   written judgment are all listed in the Western District of Texas’s standing
   order. See note 2, supra. The PSR recommended imposing those conditions,
   and the district court orally adopted them. Timpson “thus had in-court
   notice of the conditions being imposed and ample opportunity to object.”
   Martinez, 15 F.4th at 1181. In other words, “[t]here is no notice problem,” so
   “the district court complied with Diggles” as to these conditions. Id.
          The district court imposed an “additional” condition in the written
   judgment requiring Timpson to submit to searches of his person, property,
   vehicle, and electronic devices, if the probation officer reasonably suspects
   that Timpson has violated a condition of supervision and that evidence of the
   violation will be found. The PSR recommended the same special condition,
   which is also contained in another Western District standing order listing
   various optional special conditions. See note 3, supra. As explained above, the
   district court confirmed that Timpson had reviewed the PSR with his




                                          5
Case: 19-50924        Document: 00516461711              Page: 6      Date Filed: 09/07/2022




                                         No. 19-50924


   counsel, and it subsequently adopted the PSR. The district court also orally
   imposed the “search condition of the Western District of Texas.” This oral
   pronouncement was a sufficient “shorthand reference” to the full condition
   found in the PSR and the district’s standing order. Grogan, 977 F.3d at 353.
   Accordingly, there is no error, much less one that is plain. See id. at 353–54.
           B. Substance abuse treatment condition
           During the sentencing hearing, defense counsel asserted that
   Timpson has a drug problem, that he has never been to treatment, and that
   he “wants to get into a treatment program.” After imposing other conditions
   of supervised release, the district court confirmed with Timpson that he
   never had the opportunity for substance abuse treatment. The district court
   then recommended to the Bureau of Prisons that Timpson be considered for
   substance abuse treatment. Next, the district court said that it would “also
   impose a condition of supervision [for] substance abuse treatment should the
   experts believe that be necessary. And we’ll follow on with whatever you can
   get in prison.” The written judgment, on the other hand, provides that
   Timpson “shall” participate in substance abuse treatment as a condition of
   supervised release. Timpson argues that this condition should be excised
   from the written judgment because it was neither disclosed in the PSR nor
   pronounced at sentencing. 4 We agree. Because the district court’s oral and
   written sentences are inconsistent with respect to the substance abuse
   treatment condition, we hold that it plainly erred 5 under Diggles.


           4
            Because this is the sole issue that Timpson raises with respect to this condition,
   we consider any other arguments to be waived. See Atwood v. Union Carbide Corp., 847 F.2d
   278, 280 (5th Cir. 1988); United States v. Musa, 45 F.3d 922, 925 (5th Cir. 1995).
           5
            Plain error review applies to this claim because Timpson’s own attorney proposed
   substance abuse treatment and failed to object when the district court imposed that
   condition. See United States v. Hernandez, No. 21-40161, 2022 WL 1224480, at *3 (5th Cir.
   Apr. 26, 2022) (unpublished).




                                               6
Case: 19-50924     Document: 00516461711            Page: 7   Date Filed: 09/07/2022




                                     No. 19-50924


   Consequently, we vacate and remand this part of the district court’s order so
   the written sentence may be conformed with the oral pronouncement. See
   Diggles, 957 F.3d at 556–57.
                                  IV. Conclusion
          For the foregoing reasons, we VACATE and REMAND the portion
   of the district court’s order addressing the substance abuse treatment
   condition. The remainder of the district court’s order is AFFIRMED.




                                          7